DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
 
Status of the Claims
The amendment/remarks received 07/06/2021 have been entered and fully considered.  Claims 1-16 are pending.  Claims 14-16 are new.  Claim 1 is amended.  Claims 1-16 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0225540 A1 (“Gadkaree”) in view of US 2012/0300366 A1 (“Cho”).
Regarding claims 1, 4, and 6, Gadkaree discloses an anode in a lithium ion capacitor (Abstract).  The anode comprises a coconut shell sourced carbon (Abstract).  The carbon comprises a nitrogen content of from 0.03 to 0.5 wt %; and an oxygen content of from 0.01 to 1.9 wt % ([0044]).  A specific surface area of the carbon of from 10 to 50 m2/g ([0061]).  A particle size of the carbon is from 2 to 7 microns ([0046]).
While Gadkaree does not expressly disclose the specific surface area of 8 to 30 m2/g [claim 1] or an average particle diameter of 1 to 2.8 µm [claim 1] or 1.7 to 2.8 µm [claim 6], as stated above Gadkaree discloses a specific surface area of the carbon of from 10 to 50 m2/g ([0061]) and a particle size of the carbon is from 2 to 7 microns ([0046]).  These overlap the instant ranges.  The claimed specific surface area and particle size would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the ranges disclosed by In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Gadkaree does not expressly disclose an average interplanar spacing d002 of the (002) plane within a range of 0.38 to 0.4 nm calculated by using the Bragg equation according to a wide-angle X-ray diffraction method.
Cho discloses a lithium ion capacitor having an anode active material having an interplanar spacing of [002] surface of 0.335 to 0.410 nm ([0053]).  If the interplanar spacing of [002] surface of the carbon material is greater than 0.410 nm, such carbon material is unfavorable since it has a lowered efficiency in charging and discharging cycles, which causes remarkable deterioration.  For this reason, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the interplanar spacing of [002] surface as taught by Cho.  Furthermore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the interplanar spacing of [002] surface of Cho through routine experimentation because Cho links the interplanar spacing of the [002] surface to efficiency in charging and discharging cycles.
Regarding claim 7, modified Gadkaree discloses the carbonaceous material of claim 1.  Gadkaree discloses a specific surface area of the carbon is from 10 to 50 m2/g, and like areas, including intermediate values and ranges ([0061]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the specific surface area through routine experimentation in view of the fact that Gadkaree discloses the specific surface area can have intermediate values and ranges of the disclosed ranges.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 8-9, modified Gadkaree discloses the carbonaceous material of claim 1.  Gadkaree discloses the carbon comprises a nitrogen content of from 0.03 to 0.5 wt %; and an oxygen content of from 0.01 to 1.9 wt % ([0044]).  This range overlaps with the claimed ranges of nitrogen element content and oxygen element content.  The claimed nitrogen element content and oxygen element content would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the ranges disclosed by Gadkaree overlap the ranges as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding claim 16, modified Gadkaree discloses the carbonaceous material of claim 1.  It is deemed that charge/discharge efficiency when included in a negative electrode of a non-aqueous electrolyte secondary battery is an inherent characteristic and/or property of the specifically disclosed carbonaceous material.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0225540 A1 (“Gadkaree”) in view of US 2012/0300366 A1 (“Cho”) as applied to claim 1 above, and further in view of US 2015/0270072 A1 (“Sonobe”).
Regarding claims 2 and 13, modified Gadkaree discloses the carbonaceous material of claim 1.  Due to the coconut shell based source of carbon disclosed by Gadkaree (Abstract), the carbon is considered to contain at least some potassium and iron.  See, for example, the instant specification as filed at [0017].  Gadkaree is silent regarding the carbonaceous material has a potassium element content of 0.1 mass% or less and an iron element content of 0.02 mass% or less [claim 2] and the carbonaceous material has a potassium element content of greater than 0 mass% and 0.1 mass% or less and an iron element content of greater than 0 mass% and 0.02 mass% or less [claim 13].
Sonobe discloses a carbonaceous material for a negative electrode of lithium ion capacitors (Abstract).  Sonobe teaches if the amount of potassium is higher than 0.1 weight % (1000 ppm) and the amount of iron is higher than 0.02 weight % (200 ppm), dedoping capacity becomes lower and non-dedoping capacity becomes higher in the lithium-ion capacitor using the obtained carbonaceous material for a negative electrode.  In addition to that, when metal elements are eluted to an electrolytic solution and re-deposit, a short circuit occurs and thus it sometimes becomes a serious safety problem ([0044]).  For these reasons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of potassium and iron in the carbonaceous material as taught by Sonobe.

Claims 3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0225540 A1 (“Gadkaree”) in view of US 2012/0300366 A1 (“Cho”) as applied to claim 1 above, and further in view of US 2015/0263347 A1 (“Imaji”).
Regarding claims 3 and 10, modified Gadkaree discloses the carbonaceous material of claim 1.  Gadkaree does not expressly disclose the carbonaceous material has a true density of 1.4 to 1.7 g/cm3 [claim 3] or 1.4 to 1.5 g/cm3 [claim 10] obtained by a butanol method.
Imaji discloses a carbon material for a nonaqueous electrolyte secondary battery (Abstract).  The true density determined by the butanol method is preferably a range of 1.40 to 1.80 g/cm3.  When the true density is less than 1.40 g/cm3, the doping capacity and dedoping capacity per unit volume become lower, which is not preferable.  Further, the true density of 1.80 g/cm3
Regarding claim 11, modified Gadkaree discloses the carbonaceous material of claim 10.  Gadkaree discloses the carbonaceous material is included in an anode of a lithium ion capacitor (Abstract).

Allowable Subject Matter
Claims 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2016/0225540 A1 (“Gadkaree”) discloses an anode in a lithium ion capacitor (Abstract).  The anode comprises a coconut shell sourced carbon (Abstract).  The carbon comprises a nitrogen content of from 0.03 to 0.5 wt %; and an oxygen content of from 0.01 to 1.9 wt % ([0044]).  A specific surface area of the carbon of from 10 to 50 m2/g ([0061]).  A particle size of the carbon is from 2 to 7 microns ([0046]).  
US 2012/0300366 A1 (“Cho”) discloses a lithium ion capacitor having an anode active material having an interplanar spacing of [002] surface of 0.335 to 0.410 nm ([0053]).  
The cited prior art does not fairly teach or suggest a non-aqueous electrolyte secondary battery comprising a negative electrode comprising the carbonaceous material as recited in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
US 2016/0225540 A1 (“Gadkaree”) discloses an anode in a lithium ion capacitor (Abstract).  The anode comprises a coconut shell sourced carbon (Abstract).  The carbon comprises a nitrogen content of from 0.03 to 0.5 wt %; and an oxygen content of from 0.01 to 1.9 wt % ([0044]).  A specific surface area of the carbon of from 10 to 50 m2/g ([0061]).  A particle size of the carbon is from 2 to 7 microns ([0046]).  
US 2012/0300366 A1 (“Cho”) discloses a lithium ion capacitor having an anode active material having an interplanar spacing of [002] surface of 0.335 to 0.410 nm ([0053]).  
The cited prior art does not fairly teach or suggest a non-aqueous electrolyte secondary battery as recited in claims 5 or 12 comprising a negative electrode comprising the carbonaceous material as recited in claim 1.

Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive.
Applicant argues that Gadkaree does not teach or suggest a coconut shell sourced carbon having the claimed nitrogen element content, oxygen content, and particle diameter at the same time and cites the examples of Gadkaree.  In response, it In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Applicant is also reminded that the rejection over Gadkaree is an obviousness rejection, not an anticipation rejection.  The Office is not arguing that Gadkaree specifically discloses each of the claimed features, but rather that the claimed features would have been obvious over Gadkaree.
Applicant argues that Cho states that a preferable interplanar spacing of [002] surface of a carbon material is 0.335 to 0.338 nm (see Cho, [0053]), which is substantially smaller than the claimed range of 0.38-0.4 nm.  In response, it is noted that Cho discloses broader range of interplanar spacing of [002] surface of 0.335 to 0.410 nm ([0053]).  
Applicant argues: “Cho is also silent about how the interplanar spacing of [002] surface of a carbon material can be controlled.  Without any guidance, a skilled artisan would have been unable to modify Gadkaree’s carbon to have an interplanar spacing of [002] surface of 0.38-0.4 nm, while controlling the surface area, nitrogen element content, oxygen content, and particle size to be within the ranges described in Gadkaree.”  This argument is not persuasive.  It is believed that a person having ordinary skill in the art would have knowledge of how to control the interplanar spacing of [002] surface.  However, even if this were not the case, a point not conceded herein, a person having ordinary skill in the art would then be motivated by 
Applicant argues the presence of unexpected results in the claimed invention.  This argument is not persuasive.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In this case, it is noted that the d002, specific surface area, average particle diameter, nitrogen element content, and oxygen element content as reported in Examples 1 and 2 are each present in a narrower range than in the claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727